


EXHIBIT 10.1
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT ("Agreement") is entered into as of the 13th day of
September, 2013, between Rentrak Corporation, an Oregon corporation ("Rentrak"),
having its principal place of business at 7700 NE Ambassador Place, Third Floor,
Portland, Oregon 97220, and David Boylan, an individual ("Consultant").
RECITALS
A.    Rentrak desires to obtain the services of Consultant as an independent
contractor to perform certain services;
B.    Consultant desires to provide such services as an independent contractor
to Rentrak on the terms and conditions contained herein; and
C.    Consultant represents that he possesses the requisite specialized and
professional skills for the performance of the services set forth below.
In consideration of the foregoing and the mutual covenants herein contained and
other good and valuable consideration, receipt of which each of the parties
hereto acknowledges, Consultant and Rentrak hereby agree as follows:
A G R E E M E N T
1.
Services of Consultant

1.1    Obligations. During the Consulting Period (defined below), Consultant
shall perform, as an independent contractor, the services to be agreed upon
between Rentrak and Consultant and approved by Rentrak’s Board of Directors (the
"Services").
1.2    Consulting Period. Rentrak hereby retains Consultant, and Consultant
hereby agrees to perform the Services for Rentrak, during the period (the
"Consulting Period") beginning as of the date of this Agreement and ending June
30, 2014; provided, however, that the Consulting Period will automatically renew
for a one year period unless either party gives the other party notice of its
intent to terminate at least thirty (30) days prior to the end of the
then-existing period or Consultant no longer serves as a member of Rentrak’s
Board of Directors as of the end of the then-existing period. Rentrak may
terminate this Agreement, with or without cause, at any time, on thirty (30)
days' prior written notice to Consultant. Consultant may terminate this
Agreement, with or without cause, at any time, on thirty (30) days’ prior
written notice to Rentrak. Upon termination of this Agreement, Consultant shall
promptly deliver to Rentrak all works in progress, interim works, completed
works, and other Work Product in its then existing condition.
1.3    Compensation. During the Consulting Period, Rentrak shall pay Consultant
for the Services at the rate of $7,000 per month. Upon termination of this
Agreement for any reason, Consultant will be paid on a pro rated basis for
Services actually rendered prior to termination and reimburse expenses as set
forth in Section 1.4. Rentrak and Consultant agree that Rentrak is not required
to deduct from Consultant's compensation any withholding or other taxes, and
that Consultant shall be liable for all such taxes, if any. By June of each
year, the Compensation Committee of the Board of Directors will evaluate the
performance of Consultant and determine, in its sole discretion, whether it will
recommend to the Board of Directors that Rentrak pay an incentive award to
Consultant.
1.4    Reimbursement of Expenses. Rentrak shall reimburse Consultant for
reasonable expenses incurred by Consultant in connection with the performance of
the Services hereunder; provided, any such expense shall be reimbursable only to
the extent that such expense shall have been approved in writing by Rentrak
prior to Consultant's having incurred such expense, and provided further that
Contractor has furnished such documentation for such expense as Rentrak may
reasonably request.
1.5    Payments. Consultant shall send invoices to Rentrak on or before the
fifth day of each month for Services performed during the preceding month.
Payment of compensation and reimbursement hereunder shall be made by Rentrak to
Consultant within thirty (30) days after receipt by Rentrak of an invoice (and
such progress reports, work product and other




--------------------------------------------------------------------------------




written reports documenting the Services rendered as Rentrak shall reasonably
request from time to time) furnished by Consultant specifying (i) the Services
rendered during the invoiced period, (ii) the date(s) and place(s) such Services
were rendered and (iii) reimbursable expenses incurred and any documentation for
such expenses as Rentrak may reasonably request.
1.6    Nonexclusivity. Subject to Sections 3, 4 and 5, Consultant and Rentrak
agree that Consultant may render services to persons or entities other than
Rentrak during the Consulting Period; provided, however, Consultant acknowledges
and agrees that he shall not undertake to render any such services to third
parties which would impair timely performance of his obligations to Rentrak
under this Agreement.
2.
Independent Contractor

In performing the services under this Agreement, Consultant shall act as and be
an independent contractor (and not an employee of Rentrak) and, except as
provided in Section 1.4 above, Consultant shall be solely liable for all his
expenses and labor in connection therewith. Consultant agrees to take or forbear
from taking all such action as may be necessary or appropriate to establish and
maintain his status as an independent contractor. Neither party shall be deemed
an agent, partner, joint venturer, or related entity of the other by reason of
this Agreement.
3.
Noncompete

Consultant covenants that during the Consulting Period and for the next three
years following termination of the Consulting Period, Consultant will not
directly or indirectly, either as a principal, agent, employee, employer,
consultant, stockholder, partner or in any other personal or representative
capacity whatsoever, engage in, or assist any person to engage in, any aspect of
any of Rentrak 's businesses as they exist during the Consulting Period or at
the termination of the Consulting Period, and shall not solicit, serve, divert,
or assist any other person in so soliciting, serving or diverting, any customer
of Rentrak, and shall not employ any of the then or former employees of Rentrak,
or induce any such employee to terminate his or her employment with Rentrak. The
covenants contained in this Section 3 are intended to be a series of separate
covenants, one set for each state or foreign country in which, as of the
commencement of the Consulting Period, Rentrak shall be engaged in any definable
business in which Consultant shall have been involved, and a separate set for
every other state or foreign country in which Rentrak shall be engaged in any of
such business in which Consultant shall have been involved on any date or during
any period during the Consulting Period. Consultant agrees that the restraints
imposed in this Section 3 are necessary for the reasonable and proper protection
of Rentrak and that each and every one of the restraints is reasonable in terms
of duration and geographic scope.
4.
Confidential Information

4.1    Acknowledgment. Consultant acknowledges that, during the course of
rendering the consulting services to Rentrak hereunder, Consultant may acquire
Proprietary Information and Trade Secrets (as hereinafter defined) of Rentrak.
For purposes of this Agreement:
a.    "Proprietary Information" shall mean all unpublished materials and
information created, discovered, owned, controlled or otherwise known by Rentrak
relating to the products, future products, business or activities of Rentrak,
including, but not limited to: financial information, data or statements;
agreements; Trade Secrets (as hereinafter defined); product research and
development; existing and future product plans, designs and schematics; client
lists; computer data, documentation, algorithms, processes and know-how (whether
or not reduced to writing and whether or not patentable or copyrightable); and
business and marketing plans and strategies, pricing policies, cost and profit
information, supplier identities and the like, whether disclosed orally, in
writing, or by inspection. Proprietary Information shall also include all other
materials and information which have been clearly marked or specifically
identified as Proprietary Information, Trade Secrets or confidential information
prior to delivery.
Subject to the provisions of Section 5 of this Agreement, the term "Proprietary
Information" shall not include any information which:
(i) is now generally known or available or which hereafter through no act or
failure on the part of Consultant becomes generally known or available;
(ii) is legally known to Consultant at the time of receipt of such information
as demonstrated by written documentation bearing a date prior to the date of
receipt of such information;




--------------------------------------------------------------------------------




(iii) is hereafter furnished to Consultant by a third party without restriction
on disclosure, where such third party legally obtained such information and the
right to disclose it to Consultant; or
(iv) is developed by Consultant independently of any of his obligations under
the Agreement and without violation of any legal rights which Rentrak may have
in such information.
b.    "Trade Secrets" shall mean the whole or any portion or phase of any
scientific or technical information, design, process, procedure, formula or
improvement which is secret and is not generally available to the public, which
Rentrak considers confidential, and which gives the one who uses it an advantage
over competitors who do not know of or use the Trade Secret. The term "Trade
Secret" may include, without limitation, information relating to any computer
program listings, source code or object code, computer (hardware and software)
design or architecture, or other information relating to programs or products
now existing or currently under design or development.
4.2    Ownership. Consultant agrees that all Trade Secrets and Proprietary
Information of which Consultant may acquire knowledge are the sole and exclusive
property of Rentrak, and that Rentrak shall retain all right, title and interest
to the Trade Secrets and Proprietary Information. Consultant further agrees that
he has no right to use Proprietary Information or Trade Secrets during or after
the Consulting Period.
4.3    Nondisclosure. Consultant agrees to hold the Proprietary Information and
Trade Secrets in strict confidence. Consultant also agrees to employ all
reasonable measures to prevent the unauthorized use of the Proprietary
Information and Trade Secrets.
Consultant agrees that, in the event that he is served with a subpoena or other
compulsory judicial or administrative process calling for production of Trade
Secrets or Proprietary Information, Consultant will immediately notify Rentrak
in order that Rentrak may take such action as Rentrak deems necessary to protect
its interests.
Consultant agrees that, in the event that he has any doubt as to whether certain
information constitutes Proprietary Information or Trade Secrets, Consultant
will hold the information in the strictest confidence and otherwise treat the
information as if it were Proprietary Information or Trade Secrets.
4.4    Return. Within ten (10) days following the end of the Consulting Period,
Consultant shall return any and all notes, diagrams, documents, papers and other
materials consisting of or relating to the Proprietary Information or Trade
Secrets, and all copies thereof which are then in Consultant’s (or Consultant’s
agent's) possession or control.
5.
Rights in Products of Consulting Services

5.1    Ownership. Consultant agrees that any invention, materials, computer
software, documentation or other copyrightable work or patentable inventions,
formulae, processes or techniques which he develops as part of his consulting
services under this Agreement ("Works"), and all intermediate and partial
versions thereof, as well as all program materials, flow charts, notes, outlines
and the like created in connection therewith (collectively, "Work Product"), and
any formulas, processes and other information not generally known to the public
(whether or not protected by copyright or patent) and developed or generated by
Consultant in the course of developing the Works ("Related Information"), shall,
upon their fixation in a tangible medium of expression (in the case of
copyrightable works) or creation (in the case of noncopyrightable works), be
assigned to and constitute Proprietary Information and Trade Secrets of Rentrak
and, therefore, shall be the sole property of Rentrak as provided in, and
subject to the provisions of, Section 4.
5.2    Assignment. Consultant hereby assigns to Rentrak the sole and exclusive
right, title and interest in and to all such Works, and all copies of any of
them, without further consideration, and agrees to assist Rentrak to register,
and from time to time to enforce, all patents, copyrights and other rights and
protections relating to the Works, Work Product and Related Information in any
and all countries. To that end, Consultant agrees to execute and deliver all
documents requested by Rentrak in connection therewith, and irrevocably
designates and appoints Rentrak Consultant’s agent and attorney-in-fact to act
for and in his behalf and stead to execute, register and file any such
applications, and to do all other lawfully permitted acts to further the
registration, prosecution and issuance of patents, copyrights or similar
protections with the same legal force and effect as if executed by Consultant.
5.3    Nonexclusive License. In the event (and to the extent) that the Works,
Work Product or Related Information contain any items or elements which may be
subject to preexisting proprietary rights of Consultant, Consultant hereby
grants to Rentrak an irrevocable, perpetual, nonexclusive, royalty-free,
worldwide license to (a) use, execute, reproduce, display, perform, distribute
copies of, modify and prepare derivative works based on such preexisting rights
and (b) authorize others to




--------------------------------------------------------------------------------




do any of the foregoing. Consultant represents and warrants that (i) Consultant
is the sole and absolute owner of any such items or elements contained in the
Works, Work Product or Related Information that is licensed hereunder to Rentrak
(collectively, "Licensed Works"), (ii) the Licensed Items do not infringe on any
third party's proprietary rights (including, without limitation, rights of
patent and copyright) and (iii) Rentrak's exercise of its rights under the
license granted hereunder shall not infringe upon any third party's proprietary
rights (including, without limitation, rights of patent and copyright).
6.
Indemnification

Consultant hereby agrees to indemnify and hold harmless Rentrak and its
directors, officers, agents and employees from and against all claims, demands
and causes of action (including, without limitation, attorneys' fees, court
costs and other liabilities) arising out of or in connection with Consultant's
actions. Nothing in this Section imposes on Consultant the obligation to
indemnify Rentrak with respect to any damages resulting solely from Rentrak's
intentional misconduct or gross negligence.
7.
Representations and Warranties of Consultant

Consultant represents and warrants to Rentrak that: (i) the Services will be
performed in a professional and skillful manner, in accordance with commercially
reasonable industry practices, and in accordance with this Agreement; (ii) any
deliverables due as a result of performance of the Services will be free from
defects, errors and omissions; (iii) no Services or deliverables will infringe,
misappropriate or violate any intellectual property rights of any third party;
and (iv) Consultant has the right, power and authority to enter into and perform
his obligations under this Agreement.
Without limiting Rentrak's other available remedies for breach of this Section
7, in the event of any noncompliance with any of the warranties set forth in
this Section, Consultant will promptly correct such noncompliance, remedy any
damage resulting from the noncompliance and bear all costs incidental to such
noncompliance, correction and remedying.
8.
General Provisions

8.1    No Waiver. No provision of this Agreement shall be deemed to have been
waived unless such waiver is in writing signed by the waiving party. No failure
by any party to insist upon the strict performance of any provision of this
Agreement, or to exercise any right or remedy consequent upon a breach thereof,
shall constitute a waiver of any such breach of such provision or of any other
provision. No waiver of any provision of this Agreement shall be deemed a waiver
of any other provision of this Agreement or a waiver of such provision with
respect to any subsequent breach, unless expressly provided in writing.
8.2    Notices. All notices required or permitted to be given under this
Agreement shall be in writing. Notices may be served by certified or registered
mail, postage paid with return receipt requested; by private courier, prepaid;
by facsimile; electronic mail; or personally. Unless a party changes its address
by giving notice to the other party as provided herein, notices shall be
delivered to the parties at the following addresses:
Consultant:
David Boylan

10393 Harrier St.
Plantation, FL 33324
ddboylan@gmail.com
Facsimile: _________________


Rentrak:
David Chemerow

COO/CFO
7700 NE Ambassador Place
    Portland, OR 97210
        dchemerow@rentrak.com
Facsimile: (866) 656-7413
8.3    Integration; Amendment. This Agreement constitutes the entire agreement
of the parties relating to the subject matter hereof. There are no promises,
terms, conditions, obligations, or warranties other than those contained in this
Agreement. This Agreement supersedes all prior communications, representations,
or agreements, verbal or written, between the parties relating to the subject
matter hereof. This Agreement may not be amended except in writing executed by
the parties.
8.4    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, all of
which shall remain enforceable in accordance with their terms. Should any of the
obligations




--------------------------------------------------------------------------------




hereunder be found illegal or unenforceable, such obligations shall be
enforceable within whatever terms a court of competent jurisdiction shall deem
allowable by law.
8.5    Assignment. Consultant shall not assign, sell, subcontract, delegate or
otherwise transfer Consultant’s rights or obligations under this Agreement
without the prior written consent of Rentrak, and any attempted assignment or
delegation shall be void and without effect.
8.6    Successors. This Agreement shall inure to the benefit of the successors
and assigns of Rentrak as if such Agreement had been originally negotiated and
entered into by and between Consultant and any such successor or assign.
8.7    Governing Law, Service or Process and Venue. The parties hereto intend
that this Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon applicable to contracts made and wholly performed
within Oregon by persons domiciled in Oregon. The parties hereto each consent to
the venue and jurisdiction of any state or federal court located in Multnomah
County, Oregon. Each party agrees that service of process may be made upon it
wherever it can be located or by certified mail directed to its address for
notices under this Agreement. This provision is permissive, not mandatory, and
each party reserves the right to bring any action, proceeding, or other matter
arising directly or indirectly hereunder against the other party wherever they
might be found or might otherwise be subject to jurisdiction.
8.8    Injunctive Relief. Consultant acknowledges that protection of Rentrak's
Proprietary Information and Trade Secrets is important to Rentrak’s future
prospects for growth and business development. Consultant acknowledges that
Rentrak may not have an adequate remedy at law in the event of any breach or
threatened breach by Consultant of any provision of Sections 3, 4 or 5, and that
Rentrak may suffer irreparable damage and injury as a result. Accordingly, in
the event of any such breach or threatened breach, Consultant hereby consents to
the granting of injunctive relief against Consultant by any court of competent
jurisdiction without the posting by Rentrak of any bond or other security
therefor, and Consultant further agrees not to raise as a defense the
availability of monetary damages as a remedy.
8.9    Attorneys' Fees and Court Costs. If any suit or action arising out of or
related to this Agreement is brought by any party, the prevailing party or
parties shall be entitled to recover the costs and fees (including without
limitation reasonable attorney fees, the fees and costs of experts and
consultants, copying, courier and telecommunication costs, and deposition costs
and all other costs of discovery) incurred by such party or parties in such suit
or action, including without limitation any post-trial or appellate proceeding.
8.10    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement binding
on all the parties, notwithstanding that all parties are not signatories to the
same counterpart.
8.11    Incorporation of Exhibits. All exhibits referenced in and attached to
this Agreement are by this reference incorporated into and made a part of this
Agreement.
8.12    Headings. The section headings in this Agreement are included for
convenience only; they do not give full notice of the terms of any portion of
this Agreement and are not relevant to the interpretation of any provision of
this Agreement.
8.13    Survival. All rights and obligations shall cease upon termination of
this Agreement, except for the rights and obligations set forth in or arising
out of Sections 1.2, 3, 4, 5, 6, 7 and 8, which shall survive the termination of
this Agreement forever.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
RENTRAK CORPORATION
By:
/s/ David I Chemerow
Title:
COO/CFO

DAVID BOYLAN
/s/ David Boylan





